Citation Nr: 1145719	
Decision Date: 12/14/11    Archive Date: 12/21/11

DOCKET NO.  07-22 321	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for service-connected degenerative joint disease (DJD) with cartilage dysfunction of the left knee.  

2.  Entitlement to an initial disability rating in excess of 20 percent for service-connected lumbosacral strain.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Shabnam Keyvan


INTRODUCTION

The Veteran served on active duty from August 1978 to December 1998.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a November 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which granted service connection for lumbosacral strain, assigning a 20 percent disability evaluation, and granted service connection for DJD with cartilage dysfunction of the left knee, assigning a 10 percent disability evaluation, both of which are effective from May 18, 2006.  The Veteran appealed those decisions to BVA, and the case was referred to the Board for appellate review.  

In May 2010, the Veteran testified at a hearing conducted at the Waco RO before the undersigned Veterans Law Judge.  A copy of the transcript of that hearing has been associated with the claims file.  

In July 2010, the Board remanded the Veteran's increased rating claims for further procedural and evidentiary development.  Specifically, the Board requested that the RO (1) obtain the Veteran's outstanding private treatment records issued from his physician, M.K., M.D., dated from August 2007 to the present; (2) obtain the Veteran's treatment records from the Central Texas Health Care System at the VA medical facility (VAMC) in Temple, Texas, dated as of May 2009; and (3) schedule the Veteran for VA examinations to determine the nature and extent of his service-connected lumbosacral strain and left knee DJD with cartilage dysfunction.  In July 2010, the Appeals Management Center (AMC) initiated a request to have the Veteran scheduled for VA examinations of his spine and left knee.  The examinations were completed in August 2010, and copies of the VA examination reports as well as the Veteran's private treatment records and updated VA treatment records have been associated with the Veteran's claims file.  The AMC subsequently readjudicated the claim in the July 2011 Supplemental Statement of the case (SSOC).  Thus, the agency of original jurisdiction has complied with all of the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).  See also Dyment v. West, 13 Vet. App. 141, 146- 47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with).


FINDINGS OF FACT

1.  The Veteran's left knee DJD with cartilage dysfunction is not manifested by moderate recurrent subluxation or lateral instability, ankylosis, or impairment of the tibia and fibula with slight right knee disability.  

2.  The Veteran's left knee DJD with cartilage dysfunction is manifested by noncompensable limited range of motion and X-ray evidence of osteoarthritis and degenerative changes.  

3.  The Veteran has not been shown to have incapacitating episodes of intervertebral disc syndrome having a total duration of at least four weeks, but less than six weeks during the past twelve months; forward flexion of the thoracolumbar spine at 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 10 percent for DJD with cartilage dysfunction of the left knee based on instability have not been met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.40-4.45, 4.71a, Diagnostic Codes (DCs) 5256-5259, & 5262 (2011).  

2.  The criteria for a separate initial 10 percent evaluation, but no higher, for the service-connected DJD with cartilage dysfunction of the left knee based on noncompensable limited range of motion and X-ray evidence of osteoarthritis and degenerative changes are met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.40-4.45, 4.71a, DCs 5003 & 5010 (2011).  

3.  The criteria for an initial rating in excess of 20 percent for the service-connected lumbosacral strain have not been met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.40-4.45, 4.71a, DCs 5237 & 5243 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence that claimant is expected to provide.  

Further, in Dingess v. Nicholson, 19 Vet. Ap. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service connection claim, VA is required to review the evidence presented with the claim and to provide the claimant with notice of what evidence not previously provided will help substantiate his/her claim.  See also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Specifically, VA must notify the claimant of what is required to establish service connection and that a disability rating and effective date for the award of benefits will be assigned if service connection is awarded.  

When VA receives a substantially complete application for benefits, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim,  including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In cases where service connection has been granted and an initial disability rating and effective date have been assigned, the claim for service connection has been substantiated, and any defect in the notice regarding that claim was therefore not prejudicial to the claim.  See Dingess, 19 Vet. App. at 491.  In such cases, where the appellant then files a notice of disagreement (NOD) with the initial rating and/or the effective date assigned, the appellant has initiated the appellate process and different, and in many respects, more detailed notice obligations arise, the requirements of which are set forth in sections 7105(d) and 5103A of the statute.  Id., see also Goodwin v. Peake, 22 Vet. App. 128, 137 (2008); 38 U.S.C.A. § 5103(A), 7105(d).  

Here, prior to the initial adjudication of the Veteran's claims for service connection in November 2006, the RO sent the Veteran a letter, dated in June 2006, which satisfied the duty to notify provisions with respect to those service connection claims, and informed him how a disability rating and effective date would be assigned should service connection be granted.  In any event, because the claims for service connection for both the left knee and low back disorders have been granted, any defect in the notice or timing of the notice about how a disability rating and effective date would be determined was harmless error as to those claims.  Dingess, 19 Vet. App. at 491; Goodwin, 22 Vet. App. at 137.  

Rather, in the current appeal, the Veteran is challenging the initial evaluations assigned following the grants of service connection for the left knee and low back disorders.  The Veteran submitted his NOD in January 2007, thereby triggering the notice obligations set forth in sections 7105(d) and 5103A of the statute.  The RO then fulfilled these notice obligations by issuing a Statement of the Case (SOC) in June 2007.  This document informed the Veteran of the regulations pertinent to his appeal, including the applicable rating criteria, advised him of the evidence that had been reviewed in connection with his appeal, and provided him with reasons for its decisions.  38 U.S.C.A. § 7105(d).  Accordingly, the Board concludes that the notice obligations set forth in sections 7105(d) and 5103A of the statute have been fulfilled.  

The Board also concludes that VA's duty to assist the Veteran has also been satisfied in this case.  A review of the claims file reflects that the RO attempted to secure the Veteran's VA treatment records from the VAMC in Temple, Texas, dated from January 1, 2002 to November 1, 2006.  However, in a January 2010 letter, the VAMC in Temple, Texas informed the RO that no records in connection to treatment received by or provided to the Veteran were found for the time frame requested.  In a January 2010 memorandum, the RO issued a formal finding of unavailability of the Veteran's VAMC medical records for the period dating from January 1, 2002 to November 1, 2006, and documented the attempts made to obtain these records.  

As such, the Board finds that the RO has secured or attempted to secure all relevant documentation to the extent possible.  The Veteran's service treatment records as well as all identified and available VA medical records pertinent to the years after service are in the claims file and were reviewed by both the RO and the Board in connection with the Veteran's claims.  Moreover, in addition to obtaining all relevant records, the Veteran was also afforded VA examinations for his left knee and back in November 2006, September 2009 and August 2010.  There is no objective evidence indicating that there has been a material change in the severity of either of these service- connected disorders since the Veteran was last examined.  See 38 C.F.R. § 3.327(a) (2011).  The duty to assist does not require that a claim be remanded solely because of the passage of time since otherwise adequate VA examinations were conducted.  See VAOPGCPREC 11-95.  

To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As noted below, the Board finds that the VA examinations obtained in this case are more than adequate, as they were predicated on a review of the Veteran's medical records, an interview with the Veteran and a discussion of his medical history, and the examinations fully address the rating criteria that is relevant to rating the disabilities in this case.  Thus, there is adequate medical evidence of record to make a determination in this case.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c)(4).  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

II.  Merits of the Claim

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the present level of the Veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

Where a Veteran appeals the initial rating assigned for a disability when a claim for service connection for that disability has been granted, evidence contemporaneous with the claim for service connection and with the rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an [initial] rating on appeal was erroneous."  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence obtained during the appeal period indicates that the degree of disability increased or decreased following the assignment of the initial rating, 'staged' ratings may be assigned for separate periods of time based on facts found.  Id.  See also Hart v Mansfield, 21 Vet. App. 505 (2007) (VA's determination of the 'present level' of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending).  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage and the functional loss with respect to all of these elements.  In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the scheduler criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated innervation, or other pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  Pain on movement, swelling, deformity or atrophy of disuse as well as instability of station, disturbance of locomotion, interference with sitting, standing and weight bearing are relevant considerations for determination of joint disabilities.  38 C.F.R. § 4.45.  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59.  

      A.  Left Knee Disorder

VA Office of General Counsel has provided guidance concerning increased rating claims for knee disorders.  Separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition was not "duplicative of or overlapping with the symptomatology" of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  VA General Counsel has stated that compensating a claimant for separate functional impairment under Diagnostic Code 5257 and 5003 does not constitute pyramiding. See VAOPGCPREC 23-97 (July 1, 1997).

VA General Counsel held in VAOPGCPREC 23-97 that a veteran who has arthritis and instability of the knee may be rated separately under Diagnostic Codes 5003 and 5257, provided that a separate rating must be based upon additional disability. When a knee disorder is already rated under Diagnostic Code 5257, the Veteran must also have limitation of motion under Diagnostic Code 5260 or 5261 in order to obtain a separate rating for arthritis.  If the Veteran does not at least meet the criteria for a zero percent rating under either of those codes, there is no additional disability for which a rating may be assigned.

In VAOPGCPREC 9-98, General Counsel also held that, if a Veteran has a disability rating under Diagnostic Code 5257 for instability of the knee, and there is also X-ray evidence of arthritis, a separate rating for arthritis could also be based on painful motion under 38 C.F.R. § 4.59.  Given the findings of osteoarthritis, the General Counsel stated that the availability of a separate evaluation under Diagnostic Code 5003 in light of sections 4.40, 4.45, 4.59 must be considered.  See Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).  Absent X-ray findings of arthritis, limitation of motion should be considered under Diagnostic Codes 5260 and 5261. Painful motion may add to the actual limitation of motion so as to warrant a rating under Diagnostic Codes 5260 or 5261.  The claimant's painful motion may add to the actual limitation of motion so as to warrant a rating under Diagnostic Codes 5260 or 5261.  

The General Counsel further noted in VAOPGCPREC 9-98 that the removal of the semilunar cartilage may involve restriction of movement caused by tears and displacements of the menisci, but that the procedure may result in complications such as reflex sympathetic dystrophy, which can produce loss of motion.  Therefore, limitation of motion is a relevant consideration under Diagnostic Code 5259, and the provisions of 4.40, 4.45, and 4.59 must be considered.  In addition, the VA General Counsel has held that separate ratings may be assigned under DC 5260 and DC 5261 for disability of the same joint.  VAOPGCPREC 9-2004 (September 17, 2004).  

Diagnostic Code 5010 states that traumatic arthritis is to be rated as degenerative arthritis under Diagnostic Code 5003, which in turn, states that the severity of degenerative arthritis, established by X-ray findings, is to be rated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint or joints affected, which in this case would be Diagnostic Codes 5260 (limitation of flexion of the leg) and 5261 (limitation of extension of the leg).  When there is arthritis with at least some limitation of motion, but to a degree which would be noncompensable under a limitation-of-motion code, a 10 percent rating will be assigned for each affected major joint or group of minor joints.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 10 percent evaluation is warranted if there is X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups and a 20 percent evaluation is authorized if there is X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups and there are occasional incapacitating exacerbations.  38 C.F.R. § 4.71(a), Diagnostic Code 5003.  

Under Diagnostic Code 5256, a 30 percent disability evaluation is assigned for ankylosis of the knee, favorable angle in full extension, or in slight flexion between 0 and 10 degrees.  Ankylosis is "immobility and consolidation of a joint due to disease, injury, surgical procedure."  See Lewis v. Derwinski, 3 Vet. App. 259 (1992) (citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)).

Under Diagnostic Code 5257, a 10 percent disability evaluation is assigned for slight recurrent subluxation or lateral instability.  A 20 percent disability evaluation is contemplated when such impairment is moderate.  A 30 percent disability evaluation is contemplated when such impairment is severe.  

Under Diagnostic Code 5258, a 20 percent disability evaluation is assigned for dislocated semilunar cartilage, with frequent episodes of "locking," pain, and effusion into the joint.  

Under Diagnostic Code 5260, a noncompensable rating will be assigned for limitation of flexion of the knee to 60 degrees.  A 10 percent disability evaluation is assigned when flexion is limited to 45 degrees.  A 20 percent disability evaluation is warranted when flexion is limited to 30 degrees.  A 30 percent disability evaluation is warranted when flexion is limited to 15 degrees.  

Under Diagnostic Code 5261, a noncompensable rating will be assigned for extension of the knee limited to five degrees.  A 10 percent disability evaluation is contemplated for extension limited to 10 degrees.  A 20 percent disability evaluation is warranted when extension is limited to 15 degrees.  A 30 percent disability evaluation is warranted when extension is limited to 20 degrees.  

Under Diagnostic Code 5262, impairment of the tibia and fibula with slight knee or ankle disability warrants a 10 percent rating.  A 20 percent disability evaluation is warranted for moderate disability, and a 30 percent evaluation is warranted for marked disability.  

Normal range of motion for the knee is defined as follows: flexion to 140 degrees and extension to 0 degrees.  38 C.F.R. § 4.71, Plate II.  (2011).  

In the present appeal, the Veteran is currently assigned a 10 percent disability evaluation for his service-connected left knee disability pursuant to 38 C.F.R. § 4.71a, Diagnostic Codes 5299-5257 (hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned, the additional code is shown after the hyphen).  He contends that he is entitled to a rating in excess of 10 percent for this service-connected disability.  

The Veteran was afforded a VA orthopedic examination in November 2006, at which time he provided his military history and explained that he injured his knee when he fell during a run while stationed at Fort Hood.  He reported to experience pain, swelling and decreased endurance in the left knee during prolonged periods of ambulation and standing.  He also claimed to experience stiffness and swelling in his left knee during the morning hours.  According to the Veteran, he experiences flare-ups of pain in his left knee three to four days a week, and these flare-ups can last between eight to ten hours at a time.  On a scale of one to ten (with one being the least level of pain and ten being the most), the Veteran rated his pain between an eight or nine.  He further described a temporary decrease in his left knee range of motion during his flare-ups whenever his knee becomes swollen.  The Veteran did not describe any episodes of dislocation or recurrent subluxation, nor did he complain of any constitutional symptoms of inflammatory arthritis.  He further explained that he works in a desk position, and his left knee does not have any effect on his occupation or his activities of daily living, but he does avoid activities such as jogging, running and playing tennis.  

Upon physical examination, the Veteran was shown to have flexion to 140 degrees, with pain from 90 to 110 degrees, and extension to 0 degrees.  There was no objective evidence of instability, weakness, tenderness, abnormal movement, effusion, redness or swelling in the left knee, and the examiner did not observe any deformities or guarding of movement in the left knee.  In addition, there was no noted reduction or limitation of motion upon repetitive movement due to pain, weakness, fatigue, or lack of endurance, and the Lachman's and Drawer's tests produced negative results.  According to the examiner, the Veteran was not limited in his ability to walk or stand as a result of his knee, and there was no sign of ankylosis or inflammatory arthritis noted in the left knee.  The Veteran also underwent an X-ray of his left knee, the results of which were not discussed at the time of the examination, but will be discussed further below.  Based on his review of the claims file and evaluation of the Veteran, the examiner diagnosed the Veteran with DJD in the left knee with cartilage dysfunction.  

Private treatment records issued from the Veteran's physician, Dr. M.K. show that the Veteran underwent a magnetic resonance imaging (MRI) of his left knee in June 2006, and the impression derived therefrom reflected "[m]inimal osteoarthritic change[s]...."  He underwent another MRI of the left knee in July 2007, the results of which revealed findings of patellofemoral osteoarthritis "with mild serration of the patellar cartilage with near 50% loss at the median ridge."  The impression derived from this MRI reflected a diagnosis of "patellofemoral osteoarthritis" and "small osteochondroma of proximal tibia."  Findings from a July 2007 X-ray of the left knee were "essentially normal except for minimal narrowing of the medial joint space compartment and minimal 'pointing' of the cruciate spines."  The impression derived from this radiograph revealed minimal degenerative changes.  Additionally, an August 2007 follow-up MRI of the left knee showed some osteoarthritic changes, but was otherwise unremarkable.  

VA treatment records dated from April 2007 to May 2009 reflect that the Veteran was seen on multiple occasions at the VAMC in Temple, Texas with complaints of on-going pain and swelling in his knees.  During the February and April 2008 VA treatment visits, the Veteran, on a scale of one to ten (with one being the least pain and ten being the most), rated his pain at a 4-5.  A May 2009 VA treatment report reflects the Veteran was fitted with knee braces for both knees.  

The Veteran was subsequently afforded a VA orthopedic examination in September 2009, during which he complained of on-going pain in his left knee.  On a scale of one to ten, he rated his pain at a four whenever he placed any weight or pressure on it, but added that the pain subsides within minutes when he is resting.  He further added that cold weather increases the pain to a seven, at which time pain at rest becomes constant, and he also wears a left knee brace with a patella window, which helps alleviate some of the pain.  According to the Veteran, his left knee has been giving way for the past year and while he does not experience a locking sensation in this knee, he does experience occasional periods of swelling.  The Veteran also stated that he now limits his exercise walk to three-quarters of a mile, and, while he is still able to climb a staircase, he avoids this activity as much as possible.  The Veteran further avoids using a push-mower to mow the lawn, and no longer participates in gardening, jogging or running activities.  According to the Veteran, he works as an accountant and his left knee disorder has had no effect on his occupation.  

During the physical examination, the Veteran was shown to have flexion to 120 degrees and extension to 0 degrees.  The examiner did note signs of pain at the end of flexion, and the McMurray's test was shown to be negative with an "internally rotated foot" and positive with "an externally rotated foot."  However, there was no objective evidence of instability, and the Lachman's and Drawer's tests produced negative results.  According to the examiner, the Veteran did not display any weakness, tenderness, redness or swelling in the left knee nor did he exhibit abnormal movement or guarding of movement in the knee.  The examiner further detected no additional reduction or limitation of motion in the Veteran's range of motion as a result of his left knee disability.  In reviewing the November 2006 left knee X-ray films, the examiner described the medial joint compartment as "mildly narrowed consistent with mild osteoarthritis."  He further detected "a corticated exostosis along the posterior cortical surface of the medial tibial metaphysis."  Based on his review of the records and evaluation of the Veteran, the examiner diagnosed the Veteran with left knee DJD with cartilage dysfunction.  

A VA treatment report dated in June 2010 reflects that he was seen by his primary care physician with complaints of ongoing knee arthralgia.  According to the Veteran, he continues to experience a locking sensation in his left knee and is unable to place much weight on this knee.  

Pursuant to the July 2010 Board remand, additional private treatment records from Dr. M.K., dated from February 2007 to September 2010, were associated with the Veteran's claims file.  However, while these records focused on the Veteran's various ailments, they did not reflect any complaints of, or treatment for, the Veteran's left knee condition.  

In accordance with the July 2010 Board remand, the Veteran was afforded a more recent VA orthopedic examination in August 2010.  During this examination, the Veteran indicated that he was physically able to function at his normal occupational environment with only certain limitations, to include lifting anything beyond ten pounds as well as any repetitive lifting.  According to the Veteran, he is also restricted from climbing ladders, operating a forklift or any type of machinery, performing any repetitive back pending tasks, and standing, walking, sitting or performing keyboard work for prolonged periods of time.  The Veteran provided his military history and explained that the pain in his left knee began in service while participating in a running exercise during physical training.  He claims that the pain has progressively grown worse throughout the years and along with the pain, he currently experiences instability, giving way, stiffness, weakness and decreased speed of joint motion in his left knee.  He further reported to experience repeated effusion, swelling and weekly episodes of locking in his left knee.  According to the Veteran, he experiences severe weekly flare-ups of joint disease in his left knee which can last for hours, and certain activities such as prolonged sitting, standing and walking can precipitate these flare-ups while elevation of the knee and warmth help to alleviate them.  The Veteran stated that he is limited to standing between 15 to 30 minutes and walking one-quarter of a mile, and he uses a cane and knee brace to help him ambulate.  He did not report any constitutional symptoms or incapacitating episodes of arthritis.  

Upon physical examination, the examiner noted that the Veteran had an antalgic gait but did not observe any evidence of crepitation, effusion, clicks or snaps, grinding, instability, or patellar/ meniscus abnormalities in the left knee.  The Veteran's range of motion in the left knee was shown to be 0 to 120 degrees, with objective evidence of pain but no limitation of motion following repetitive movement.  In addition, there was no evidence of joint ankylosis in the left knee.  The Veteran also underwent an X-ray of his left knee, the results of which revealed "[m]ild narrowing of the medial and lateral knee joint compartments."  Based on a review of the records and evaluation of the Veteran, the examiner diagnosed the Veteran with left knee DJD.  With respect to the effect of his left knee disability on his occupational and daily activities, the examiner noted that the Veteran has to get up every 45 minutes to one hour to stretch his legs, and his service-connected left knee condition has had a moderate affect on his ability to dress and participate in recreational activities, a severe affect on his ability to perform his chores, and completely prevents him from being able to shop, exercise and participate in sport activities.  

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that an initial evaluation in excess of 10 percent for the service-connected left knee disorder is not warranted under Diagnostic Code 5257.  The Veteran denied experiencing any episodes of dislocation or subluxation in his left knee during his November 2006 VA examination, and the examiner did not detect signs of instability upon further examination of the Veteran.  The Board acknowledges the Veteran's more recent complaints of giving way and instability in his left knee, which he is competent to make.  However, the July 2007 MRI report reflects that the medial and lateral meniscus, the medial collateral ligament (MCL), lateral collateral ligament (LCL) complex, anterior cruciate ligament (ACL), posterior cruciate ligament (PCL) and patellar and quadriceps tendon were shown to be unremarkable.  Additionally, during the September 2009 and August 2010 VA examinations, the VA examiners noted no objective evidence of instability, weakness or abnormal movement of the knee, and multiple Lachman's and Drawer's test were shown to be negative.  Given the normal VA examinations, as well as the fact that the Veteran was assessed with normal stability in his left knee, a finding of moderate instability has not been demonstrated.  Based on the evidence provided, the Board finds that the medical evidence of record does not indicate impairment of the left knee with moderate recurrent subluxation or lateral instability.  As such, a rating in excess of 10 percent for instability of the left knee cannot be granted at any time during the current appeal period.  

Additionally, the Board has also considered whether an increased evaluation would be in order under other relevant diagnostic codes for the knee at any time during the appeal period.  In this regard, Diagnostic Code 5256 is not for application as ankylosis was not shown.  Diagnostic Codes 5258-5259 are not for application as dislocated or removed cartilage was not indicated.  Diagnostic Code 5262 is not for application as impairment of the tibia and fibula was not shown and Diagnostic Code 5263 is not for application as recurvatum was not shown.  

Moreover, the Board has considered whether the Veteran is entitled to a separate compensable evaluation under Diagnostic Codes 5260 and/or 5261, which govern limitation of flexion and extension in the left knee.  In sum, for an increased evaluation to be granted in this case, the Veteran must demonstrate either (1) flexion of the left knee limited to at least 45 degrees as per Diagnostic Code 5260, or (2) extension of the left knee limited to at least 10 degrees as per Diagnostic Code 5261.  See 38 C.F.R. §4.71a, Diagnostic Codes 5260 and 5261.  However, the most limited range of motion findings regarding the Veteran's left knee are from the August 2010 VA examination report which reflects the Veteran's range of motion to be 0 to 120 degrees, with no noted reduction or limitation of motion upon repetitive movement.  As such, he has not been shown to meet the criteria for separate compensable ratings under 38 C.F.R. §4.71a, Diagnostic Codes 5260-5261.  

However, the Board concludes that the Veteran is entitled to a separate 10 percent evaluation under Diagnostic Codes 5010 and 5003 for noncompensable limited range of motion of the left knee with X-ray evidence of degenerative changes.  As previously discussed, the private MRI and X-ray reports dated between June 2006 through August 2007 revealed findings of minimal osteoarthritic and degenerative changes as well as a diagnosis of patellofemoral osteoarthritis, and the November 2006 X-ray report revealed a medial joint compartment that is "mildly narrowed consistent with mild osteoarthritis."  Furthermore, the Veteran clearly has degenerative joint disease of the left knee that is accompanied by painful motion.  Based on these findings, the Board finds that a separate rating under Diagnostic Codes 5010 and 5003 for pain caused by arthritis is warranted.  Therefore, the Veteran is entitled to a separate 10 percent disability rating for his left knee degenerative joint disease with cartilage dysfunction under DCs 5003 and 5010.  

The Board has also considered a functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).  However, an increased evaluation for the Veteran's service connected left knee DJD with cartilage dysfunction is not warranted on the basis of functional loss due to pain or weakness in this case, as the Veteran's symptoms are contemplated by the 10 percent rating assigned by this decision.  In this regard, the Board observes that the Veteran has complained of pain, a locking sensation, effusion, weakness and decreased endurance in his left knee.  The Board further acknowledges objective evidence of pain following repetitive range of motion, as well as the Veteran's complaints that he experiences difficulty conducting certain day to day tasks such as dressing, participating in recreational activities, and performing his chores.  In this regard, the November 2006, September 2009 and August 2010 VA examiners noted no objective evidence of functional loss or additional limitation of motion following repetitive motion.  Thus, the Veteran's complaints do not, when viewed in conjunction with the medical evidence, tend to establish weakened movement, excess fatigability, or incoordination to the degree that would warrant an increased evaluation.  The Board finds that the effect of this symptomatology is contemplated in the 10 percent disability evaluation assigned by this decision.  

      B.  Low Back Disorder

On September 26, 2003, revisions to the VA rating schedule established a General Rating Formula for Diseases and Injuries of the Spine and a Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  See 68 Fed. Reg. 51454-51458 (August 27, 2003).  Note 6 further provides that the thoracolumbar and cervical spine segments should be separately evaluated, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.  The thoracolumbar segment of the spine includes the thoracic and lumbosacral spine.  In particular, Diagnostic Code 5237 evaluates impairment resulting from lumbosacral strain.  

Diagnostic Code 5003 states that the severity of degenerative arthritis, established by X-ray findings, is to be rated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint or joints affected, which in this case would be the General Rating Formula for Diseases and Injuries of the Spine.  When there is arthritis with at least some limitation of motion, but to a degree which would be noncompensable under a limitation-of-motion code, a 10 percent rating will be assigned for each affected major joint or group of minor joints.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 10 percent evaluation is warranted if there is X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups and a 20 percent evaluation is authorized if there is X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups and there are occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  

Under the General Rating Formula for Diseases and Injuries of the Spine, a 20 percent disability evaluation is contemplated when there is forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent disability evaluation is assigned for forward flexion of the thoracolumbar spine 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent disability evaluation is warranted for unfavorable ankylosis of the entire thoracolumbar spine, and 100 percent disability evaluation is contemplated when there is unfavorable ankylosis of the entire spine.

Note 1 to this provision provides that associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be evaluated separately, under an appropriate diagnostic code.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1) (2010).  

Further, for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  Further, the normal ranges of motion for each component of spinal motion are the maximum that can be used for calculation of the combined range of motion.  See 38 C.F.R. § 4.71(a), General Rating Formula for Diseases and Injuries of the Spine, Note (2), as added by 68 Fed. Reg. 51,454 (Aug. 27, 2003).  

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 20 percent disability evaluation is assigned for incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  A 40 percent disability evaluation is contemplated for incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months, and a 60 percent rating is assigned for intervertebral disc syndrome with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.

An incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243, Note (1).

Here, the Veteran was afforded a VA examination in November 2006, at which time he provided his military history and described injuring his back in a motor vehicle accident in service.  According to the Veteran, he experiences recurrent pain in the left lumbar and buttock area on a daily basis and described the pain as a "tight ache" which can last between two to three hours.  On a scale of one to ten, he rated his pain at either a seven, eight or ten, "depending on the leng[t]h or intensity of the precipitating cause."  However, the Veteran did not report a decrease in his range of motion or spine function during the flare ups and added that he can walk without any type of assistive device.  The Veteran further reported that his lower back had no effect on his occupation or activities of daily living.  

During the physical examination, the Veteran was shown to have forward flexion to 90 degrees, extension to 30 degrees, right and left lateral flexion to 30 degrees, and right and left lateral rotation to 30 degrees.  The Veteran reported to have pain between 50 to 90 degrees during forward flexion, and at the end of left lateral flexion.  According to the examiner, there was no decrease in the Veteran's range of motion or spine function following repetitive forward flexion, however, he did observe moderate tenderness over the left lumbar muscles.  The examiner also observed signs of "increased lordosis due to adipose abdomen" but no sign of muscle spasm, or guarding severe enough to result in an abnormal gait, abnormal spinal contour or abnormal kyphosis.  In addition, the examiner did not find any evidence of ankylosis in the Veteran's spine nor did he find any evidence of neurologic symptoms due to nerve root involvement.  An X-ray of the lumbar spine was ordered, however the results were not discussed at the time of the examination.  Based on his review of the Veteran's records, as well as his discussion with and evaluation of the Veteran, the examiner diagnosed the Veteran with a lumbosacral strain, and underlying DJD.  

VA treatment records dated from April 2007 to May 2009 reflect that the Veteran continued seeking care and treatment for ongoing pain in his lower back at the VAMC in Temple, Texas.  

The Veteran was subsequently afforded another VA examination in September 2009, at which time he described experiencing recurrent pain in the middle and left lumbar region in his back.  According to the Veteran, the pain is precipitated by prolonged periods of sitting or standing, as well as whenever he lifts a heavy object, bends, reaches for something or drives.  He further states that he is limited to walking three-quarters of a mile a few times a week and reports that his back pain always ends within 15-20 minutes of stopping the precipitating activity.  The Veteran described the pain as a tight and achy sensation, and on a scale of one to ten, he rated his pain at a 7-8.  He further stated that his low back condition does not have any effect on his occupation or his activities of daily living.  

During the physical evaluation, the Veteran was shown to have forward flexion to 70 degrees with pain at 70 degrees, extension to 30 degrees, left and right lateral flexion to 30 degrees, and left and right lateral rotation to 30 degrees.  The examiner observed objective evidence of pain, decreased strength, and mild to moderate tenderness over the left L5 facet vertebra area during the Veteran's range of motion tests.  However, according to the examiner, repetitive forward flexion did not decrease the Veteran's range of motion and spine function in his lower back.  While there was no sign of back spasms, the Veteran did have "mild guarding during forward flexion."  The examiner further noted that the Veteran had a normal spinal contour and gait based on the spine stand point and detected no postural abnormalities or fixed deformities in his spine, describing the Veteran's spine musculature as "normal."  Upon reviewing the November 2006 X-ray films, the examiner noted the presence the lumbar spondylitic changes, and observed that the L2-L3 and L5-S1 disc spaces were mildly reduced in height.  

Pursuant to the July 2010 remand, the Veteran was afforded another VA examination in August 2010, at which time he reported a history of pain, stiffness and spasms in his back.  During the evaluation, the Veteran stated that his back pain has progressively grown worse throughout the years, and complained of daily and severe flare-ups of pain after prolonged periods of sitting.  According to the Veteran, he uses a cane to help him walk, and is currently limited to walking one-quarter of a mile.  The Veteran also stated that standing in one position for a long period of time serves to precipitate his pain, while stretching and resting serve to alleviate his pain.  He described the pain as constant, moderate, sharp and daily, and reported to experience difficulty concentrating at work due to his pain.  However, the Veteran did not report any incapacitating episodes of spine disease.  

During the physical evaluation, the examiner did not observe any abnormalities in the Veteran's spine, to include any findings of kyphosis, lumbar lordosis, reverse lordosis, scoliosis, cervical spine ankylosis, and thoracolumbar spine ankylosis.  In addition, the examiner described the Veteran's posture, head position and gait as normal.  Upon evaluating the Veteran's spine muscles, the examiner observed signs of spasms, but no evidence of atrophy, guarding, pain with motion, tenderness or weakness in the left and right thoracolumbar sacrospinalis.  According to the examiner, these muscle spasms were not severe enough to be responsible for an abnormal gait or spinal contour.  The Veteran was shown to have flexion to 70 degrees, extension to 30 degrees, left and right lateral flexion to 30 degrees, and left and right lateral rotation to 30 degrees.  The examiner noted that while the Veteran exhibited pain following repetitive movement, there was no additional limitation of motion following range of motion exercises.  The Veteran also underwent an X-ray of the lumbosacral spine, the impression of which revealed "[m]inimal curvature convex to the right", "[f]indings compatible with very early degenerative disc changes at L2-L3 with moderately prominent osteophytosis at this level" and "[m]ild degenerative joint changes of the fact joints at L5-S1."  

In considering the evidence of record under the General Rating Formula for Diseases and Injuries of the Spine, the Board concludes that the Veteran is not entitled to an increased evaluation in excess of 20 percent for his service-connected lumbosacral strain.  The evidence of record does not indicate that the Veteran had forward flexion of the thoracolumbar spine at 30 degrees or less, and it also does not show that he had favorable ankylosis of the entire thoracolumbar spine.  Report of the November 2006 VA examination shows that the Veteran was found to have forward flexion to 90 degrees, extension to 30 degrees, left lateral flexion to 30 degrees, right lateral flexion to 30 degrees, left lateral rotation to 30 degrees and right lateral rotation to 30 degrees.  It was noted that the Veteran experienced pain between 50 to 90 degrees during forward flexion and at the end of left lateral flexion.  The examiner also observed moderate tenderness over the left lumbar muscles during the range of motion exercises.  However, there was no noted decrease in the Veteran's range of motion or spine function following repetitive forward flexion.

In addition, the September 2009 VA examination report reflects that the Veteran was found to have forward flexion to 70 degrees with pain at 70 degrees, extension to 30 degrees, left lateral flexion to 30 degrees, right lateral flexion to 30 degrees, left lateral rotation to 30 degrees, and right lateral rotation to 30 degrees.  The examiner detected decreased strength and mild to moderate tenderness over the left L5 facet vertebra area, but noted no decrease in the Veteran's range of motion or spine function following repetitive forward flexion.  When asked to describe any postural abnormalities, ankylosis or abnormality of musculature of the back, the examiner indicated that the Veteran had no postural abnormalities or fixed deformities in his spine, and described the Veteran's spine musculature as normal.  

Lastly, the August 2010 VA examination report reflects that the Veteran was shown to have flexion to 70 degrees, extension to 30 degrees, left and right lateral flexion to 30 degrees, and left and right lateral rotation to 30 degrees.  The examiner observed objective evidence of pain but no additional limitation of motion after repetitive movement.  Upon inspection, the examiner described the Veteran's posture, head position and gait as normal, and noted no abnormalities in the spine, to include any sign of thoracolumbar or cervical spine ankylosis.  [Ankylosis is defined as immobility and consolidation of a joint due to disease, injury, or surgical procedure.  Lewis v. Derwinski, 3 Vet. App. 259 (1992) (citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)); Dinsay v. Brown, 9 Vet. App. 79, 81 (1996) (Ankylosis is "stiffening or fixation of a joint as the result of a disease process, with fibrous or bony union across the joint," citing Stedman's Medical Dictionary 87 (25th ed. 1990)).]  

The Board has also considered whether the Veteran would be entitled to a higher rating under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  During the August 2010 VA examination in connection to his service-connected knee condition, the Veteran reported to have lost one week from work in the past twelve months as a result of his low back pain.  However, during his August 2010 VA spine examination, the Veteran denied any incapacitating episodes of spine disease.  While the Veteran maintains to have lost one week from work as a result of his low back disability, his medical records are devoid of any findings, notations or treatment for an incapacitating episode, and there are no medical records indicating his physician prescribed him with bed rest.  The Veteran's VA treatment records reflect that he presented with complaints of on-going back which is somewhat alleviated by over-the-counter medication.  Even if the Veteran did experience incapacitating episodes, according to him, the duration of these episodes lasted approximately one week, not four weeks.  Therefore, the medical evidence does not show that the Veteran has had incapacitating episodes with a total duration of at least four weeks during the past twelve months and a higher rating is not warranted under the criteria for intervertebral disc syndrome.  

With respect to Diagnostic Code 5003, the Veteran is currently assigned a 20 percent disability evaluation for his back disability.  Therefore, he has already been assigned the maximum schedular evaluation available under Diagnostic Code 5003, and a higher initial evaluation is not warranted under those provisions.  

The Board has also considered the provisions of 38 C.F.R. § 4.40, 4.45, 4.59, and the holdings in DeLuca.  However, an increased evaluation for the Veteran's service-connected low back disability is not warranted on the basis of functional loss due to pain or weakness in this case, as the Veteran's symptoms are supported by pathology consistent with the assigned 20 percent rating, and no higher.  In this regard, the Board observes that the Veteran has complained of painful flare-ups as a result of his spine condition.  The Board further acknowledges objective evidence of pain following repetitive motion.  However, the effect of the pain in the Veteran's lumbar spine is contemplated in the currently assigned 20 percent disability evaluation assigned under 5237.  The Veteran's complaints do not, when viewed in conjunction with the medical evidence, tend to establish weakened movement, excess fatigability, or incoordination to the degree that would warrant an increased evaluation.  In fact, both VA examiners noted that, while the Veteran displayed pain during his repetitive motion, there was no additional limitation of motion or functional loss due to pain.  Thus, the Board concludes that an evaluation in excess of 20 percent for the Veteran's low back disability is not warranted.  

With respect to any neurological complications, the Veteran has never reported experiencing any numbness, tingling or radiating pain in his lower extremities.  Indeed, the November 2006 VA examiner noted the Veteran did not display any neurologic symptoms due to nerve root involvement.  The Veteran also underwent a neurological evaluation of his lower extremities in August 2010, and the findings revealed that his sensory and motor functions were within normal limits and his reflexes were also shown to be as intact.  Specifically, his biceps, triceps, ankle and knee reflexes were shown to be 2+ and equal bilaterally.  He displayed good strength in his upper and lower extremities, and straight leg raising was shown to be negative in both legs.  Thus, the Board finds that a separate disability rating is not warranted for any neurological complications under the diagnostic codes pertinent to rating neurological disorders.  Bierman v. Brown 6 Vet. App. at 129-132.  

      C.  Extraschedular Consideration

The Board has considered the potential application of other various provisions, including 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to the regulations, an extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular scheduler standards.  38 C.F.R. § 3.321(b)(1) (2010); Fanning v. Brown, 4 Vet. App. 225, 229 (1993).  

In Thun v. Peake, 22 Vet. App. 111, 115-116 (2008), the Court set forth a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, as a threshold issue, the Board must determine whether the Veteran's disability picture is contemplated by the rating schedule.  If so, the rating schedule is adequate and an extraschedular referral is not necessary.  If, however, the Veteran's disability level and symptomatology are not contemplated by the rating schedule, the Board must turn to the second step of the inquiry, that is, whether the Veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  These include marked interference with employment and frequent periods of hospitalization.  Third, if the first and second steps are met, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.  

Here, the evidence of record does not reflect that the Veteran's left knee or low back disability pictures are so exceptional as to not be contemplated by the rating schedule.  There is no unusual clinical picture presented, nor is there any other factor which takes the disability outside the usual rating criteria.  The rating criteria for the Veteran's service-connected left knee and low back disabilities contemplate his symptoms, including pain and restricted movement, and there are no symptoms left uncompensated or unaccounted for by the assignment of a schedular rating.  As such, the threshold issue under Thun is not met and any further consideration of governing norms or referral to the appropriate VA officials for extraschedular consideration is not necessary.

In short, the evidence does not support the proposition that these service-connected disabilities present such an exceptional or unusual disability picture as to render impractical the application of the regular scheduler standards and to warrant the assignment of an extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2011).  Thus, referral of these issues to the appropriate VA officials for consideration of an extraschedular evaluation is not warranted.  


ORDER

An initial evaluation in excess of 10 percent for the left knee DJD with cartilage dysfunction based on instability is denied.  

A separate initial 10 percent rating, but no higher, for the service-connected DJD with cartilage dysfunction of the left knee based on noncompensable limited range of motion and X-ray evidence of osteoarthritis and degenerative changes is granted, subject to the regulations governing the award of monetary benefits.  

An initial evaluation in excess of 20 percent for lumbosacral strain is denied.  



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


